Citation Nr: 1801685	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for dizziness.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for sharp pain in foot, right.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for frequent headaches.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for chest pains, other than costochondritis.  

5. Entitlement to an increased rating for left patellofemoral syndrome, currently evaluated as 10 percent disabling.

6. Entitlement to an increased rating for right patellofemoral syndrome, currently evaluated as 10 percent disabling.

7. Entitlement to an increased rating for right elbow fracture with retained hardware, currently evaluated as 10 percent disabling.

8. Entitlement to an increased rating for limitation of extension, right elbow, currently evaluated as 0 percent disabling.

9. Entitlement to an increased rating hypertension, currently evaluated as 0 percent disabling.

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Walton J. McLeod, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 2004 and from June 2008 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Paperless Delivery of Veterans Benefits (PDVB) Unit at the Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is currently with the RO in Columbia, South Carolina.

A hearing was held in September 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran raised the matter of unemployability due to his service-connected bilateral knee and ankle disabilities during his hearing before the Board.  Therefore, the issue is raised by the record and is properly before the Board.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his hearing before the Board, the Veteran indicated that he sought treatment from a private provider for dizziness, right foot pain, headaches and chest pains.  He indicated that his next appointment with this provider was scheduled for the following week and that he would send VA his records from this appointment.  See Board Transcript, page 3.  However, as of the date of this remand, the private records have not been received.  He also testified that after service, he started seeing a doctor in Marion, South Carolina for these issues.  Id. at 6.  He indicated that he would try to track down the records; however, records have not been submitted.  Since the Veteran testified that his treatment with these providers specifically addressed his dizziness, right foot pain, headaches, and chest pains other than costochondritis, a remand is necessary so that VA can attempt to obtain these records.

Regarding the increased rating claims, the Veteran testified that he had upcoming appointments with Dr. A. for knee injections.  See Board Transcript, page 17.  The Veteran has not submitted records from his appointments.  He also testified that his knee symptoms have worsened since the December 2016 VA examination and that he had to quit working due to knee and ankle pain.  Id. at 15.  He noted that for his hypertension, doctors increased his medication.  Id. at 19.  Given the foregoing, the Board finds that a remand is necessary to obtain updated treatment records and to schedule VA examinations to determine the current severity of his bilateral knee disabilities and hypertension.

Regarding the claim for an increased rating for the right elbow, since the outstanding records may address the elbow symptoms, the Board finds that this claim must also be remanded to allow for the receipt and review of outstanding treatment records.

Finally, the evidence of record raises a claim of entitlement to TDIU.  Rice, 22 Vet. App. 447.  As noted above, the Veteran testified that he had to quit his job and was unemployed due to his service-connected knee and ankle disabilities.  The Board thus finds that he has reasonably raised a claim for a TDIU per Rice; however, a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file outstanding VA treatment records, if any.

2. Ask the Veteran to provide the appropriate release forms for each private provider that has treated him since service and attempt to obtain and associate the private treatment records with the claims file.

All efforts to obtain additional evidence must be documented in the electronic record.

3. Issue a notice letter to the Veteran concerning the claim for a TDIU.  Ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Upon receipt of the form, complete any additional development necessary.

4. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected knee disabilities.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the Veteran's knee disabilities and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  All ranges of motion involving the Veteran's knee disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination

There should be a complete discussion of the Veteran's flare-ups, to include their severity, frequency, and duration; precipitating and alleviating factors; and an opinion as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 32 (2017). 

The examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected knee disabilities.  

An explanation for all opinions expressed must be provided. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hypertension.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.  Any indicated studies should be performed.

6. Conduct any additional development necessary.

7. Then, readjudicate the Veteran's claims on appeal, to include TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




